       Case 1:20-cv-00734-BKS-DJS Document 24 Filed 02/03/21 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 DAPHNE RICHARD, ET AL.,
                                                     Civil Case No. 1:20-CV-00734-BKS-DJS
                 Plaintiff,

 v.

 GLENS FALLS NATIONAL BANK,

                 Defendants.




  PLAINTIFF DAPHNE RICHARD’S MEMORANDUM OF LAW IN RESPONSE TO
 THE COURT’S ORDER TO SHOW CAUSE ON THE ISSUE OF SUBJECT MATTER
                          JURISDICTION


       Plaintiff Daphne Richard (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through her attorneys, pursuant to this Court’s order entered on January 20, 2021,

submits this memorandum addressing the Court’s subject-matter jurisdiction.

       Plaintiff has attached a Proposed First Amended Complaint (“PFAC”), redlined, as Exhibit

“A” to the concurrently filed Declaration of Taras Kick in Response to the Court’s Order to Show

Cause Regarding Jurisdiction (“Kick Decl.”). In that PFAC, Plaintiff has made only one change,

and it is to the jurisdictional allegation in Paragraph 12, now alleging in the PFAC as follows:

               12.     This Court has subject matter jurisdiction over this action under the Class
       Action Fairness Act of 2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) & (6), this Court has
       jurisdiction because (a) the proposed Class is comprised of at least 100 members; (b) at
       least one member of the proposed Class resides outside of the State of New York; and (3)
       the aggregate claims of the members of the proposed Class exceed $5 million, exclusive
       of interest and costs.


                                                 1
        Case 1:20-cv-00734-BKS-DJS Document 24 Filed 02/03/21 Page 2 of 4




        Plaintiff believes this allegation would now confer original jurisdiction over this matter

to this Honorable Court pursuant to CAFA, 28 U.S.C. §§ 1332(d)(2) and (6), which instills a

federal district court with original jurisdiction over a civil action if: (1) the amount in

controversy must exceed $5 million, as aggregated from the claims of the individual class

members, 28 U.S.C. §§ 1332(d)(2), (6); (2) the suit must be brought as a “class action” for a

proposed class with at least one-hundred members, id. §§ 1332(d)(2), (5); and (3) “any member

of [the] class [must be] a citizen of a State different from any defendant.” id. § 1332(d)(2)(A).

        Further, Plaintiff’s counsel has conferred and discussed this jurisdiction issue with

Defendant’s counsel, and Defendant’s counsel is in agreement that Defendant has customers

outside of New York and does not intend to challenge the allegation that at least one member

of the proposed Class resides outside of the State of New York. (Kick Decl. at ¶ 4.)

        Plaintiff’s counsel also has reviewed the 10K filed by Defendant’s holding company

Arrow        Financial     Group,       which        can   be      found      at     this     link

https://www.arrowfinancial.com/Portals/2/PDFs/10K,%20Proxy,%20Annual%20Review/10K

_2019.pdf , and which is attached as Exhibit B to the Declaration of Taras Kick, dated February

3, 2021, and believes aggregate claims of the class members exceed $5 million. (Kick Decl. at

¶ 5.)

        As such, Plaintiff respectfully submits that with the amendment in the PFAC, she will
have met the CAFA pleading requirements for this Court’s jurisdiction. See, e.g., Sorrentino v.

ASN Roosevelt Center, LLC, 588 F. Supp. 2d 350, 353 (E.D.N.Y. 2008) (citing Mattera v. Clear

Channel Commc’ns, Inc., 239 F.R.D. 70, 78 (S.D.N.Y. 2006) (construing “all ambiguities and

draw[ing] all reasonable inferences in favor of the party asserting federal jurisdiction.”). Once

Plaintiff properly alleges subject-matter jurisdiction under CAFA, federal subject-matter

jurisdiction is presumed unless a party can affirmatively demonstrate that an exception to CAFA

applies. See Gonzales v. Agway Energy Services, LLC, No. 5:18-cv-235 (MAD/ATB), 2019 WL

910669, at *3 (N.D.N.Y. Feb. 25, 2019).



                                                 2
      Case 1:20-cv-00734-BKS-DJS Document 24 Filed 02/03/21 Page 3 of 4




Dated: February 3, 2021                   Respectfully submitted,


                                   By:    s/ Taras Kick
                                          Taras Kick (admitted pro hac vice)
                                          taras@kicklawfirm.com
                                          THE KICK LAW FIRM, APC
                                          815 Moraga Drive
                                          Los Angeles, CA 90049
                                          Telephone: (310) 395-2988
                                          Facsimile: (310) 395-2088

                                          WILENTZ, GOLDMAN & SPITZER,
                                          P.A.
                                          Kevin P. Roddy
                                          90 Woodbridge Center Drive, Suite 900
                                          Woodbridge, NJ 07095
                                          Telephone: (732) 636-8000
                                          Facsimile: (732) 726-6686
                                          E-mail: kroddy@wilentz.com

                                          Cherundolo Law Firm, PLLC
                                          J. Patrick Lannon - Bar Roll # 516843
                                          John C. Cherundolo – Bar Roll # 101339
                                          AXA Tower One 15th Floor
                                          100 Madison Street
                                          Syracuse, NY 13202
                                          315-449-9500
                                          plannon@cherundololawfirm.com
                                          jcherundolo@cherundololawfirm.com


                                          Attorneys for Plaintiff Daphne Richard
                                          and the Putative Class




                                      3
       Case 1:20-cv-00734-BKS-DJS Document 24 Filed 02/03/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, Taras Kick, hereby certify that on the 3rd Day of February 2021, the foregoing

document, filed through the CM/ECF System, will be sent electronically to the registered

participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent

to those indicated as non-registered participants.



                                                     /s/__Taras Kick________
